The judgment is against two defendants; both appeal. There is a joint assignment of error. The assignment claims error in that the trial court refused to give the general charge as requested in writing as to one defendant. This could not have injured the defendant who was not entitled to affirmative instructions. As presented, we cannot consider the assignment. Birmingham Finance Co. v. Barber, 19 Ala. App. 609, 99 So. 736; S. S. S.  I. Co. v. Taylor, 16 Ala. App. 241, 77 So. 79; 13 Mich. Dig. 134, par. 721 (1).
The foregoing being the only error argued in brief, and there being no error apparent on the record, the judgment is affirmed.
Affirmed.